Citation Nr: 1638572	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-34 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from March 1953 to March 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a video hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the proceeding is of record.


FINDING OF FACT

The Veteran broke his left ankle in service, and symptoms of his ankle injury have been continuous since separation.


CONCLUSION OF LAW

The criteria for service connection for a left ankle condition are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2015).  As the Board is granting the claim, further discussion of the duties to notify and assist is not necessary.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Left Ankle Condition

The Veteran contends that he broke his left ankle in service when he jumped off a tank, and that he has continued to experience left ankle symptoms ever since the injury.  He asserts that he was treated for the broken ankle at a hospital, and that he wore a cast for approximately six weeks.

The record reflects that the service treatment records are unavailable.  In these circumstances, when a veteran's service treatment are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran's own attempts to obtain records of his service were unsuccessful.  He contacted his Congressman who attempted to obtain the records from the National Archives and the National Personnel Records Center.  At the July 2016 Board hearing, he testified that he employed a private individual who specialized in locating records.  The record reflects that the Veteran's service records were destroyed in a fire, and no duplicate records were discovered.

In addition to his own testimony, the Veteran provided several other lay statements.  A fellow service member, V.S.D., stated that he was stationed with the Veteran in Korea and remembered that the Veteran injured his ankle.  He stated that, "We bunked together in the same hut for a year, at that time he had a cast on his ankle and was limping around on crutches for several weeks."  The Veteran's wife, M.J.T., stated that she met the Veteran a few months after his separation from service, and noticed that he had a limp at that time.  When she asked him why he was limping, he told her that he had broken his ankle when he jumped down off a tank.  The Veteran's sister, J.T.K., stated that she exchanged letters with the Veteran regularly while he was in Korea.  She recalled that he wrote to her about jumping off a tank and injuring his ankle, and that he asked her not to tell their parents so they would not worry.  She further stated that she noticed him limping upon his return, and that he told her that his ankle was still bothering him.  

An August 2010 private treatment record shows that x-ray findings revealed an old fracture on the left ankle.  

The Veteran underwent a polygraph in June 2016.  Regarding the Veteran's account of his in-service ankle injury, the polygraphist stated that it was his opinion that the Veteran told the truth.  

The Board finds that the currently diagnosed left ankle condition is related to service.  The Veteran is competent to report that on which he has personal knowledge, i.e., what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Specifically, he is "competent to provide a diagnosis of a simple condition such as a broken leg," or in this case, a broken ankle.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (n. 4) (Fed. Cir. 2007).

Further, he has made considerable efforts to obtain his service treatment records, which are unavailable through no fault of his own.  In the absence of such records, he has provided competent and credible evidence in the form of lay statements from friends and family members, medical evidence, and polygraph reports which all support his contentions and bolster his credibility.  There is no evidence against the claim.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for a left ankle condition is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


